In an action by the infant plaintiff and by her father to recover damages for personal injuries claimed to have been sustained by the infant plaintiff as the result of the alleged negligence of the defendants in failing properly to guard an opening made in the floor of plaintiffs’ home, judgment in favor of the plaintiffs and against the defendants, and in favor of the defendant Goldman against the defendant Breekon, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.